Relator was arrested, charged with murder. Upon the trial under habeas corpus he was admitted to bail in the sum *Page 377 
of $7500. Failing to give bond, he resorted to writ of habeas corpus for the reduction of bail, among other things filing affidavit of newly discovered evidence, which was to the effect that he was very drunk at the time he committed the offense. This was hardly newly discovered, but in any event the second writ was awarded and the bond reduced to $6000. It is the practice of this court not to indulge in a discussion of the facts as a basis for the conclusion reached on the question of bail. However, we are of opinion that the bail is not excessive.
The judgment is affirmed.
Affirmed.